DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 13 May 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. In particular, the previous rejection of the claims under 35 U.S.C. 102(a(1) over Valenti et al has been obviated by the amendment to the claims. 
Valenti et al teaches a method comprising detecting a repeat expansion of TTTTA in the 5’ control region of the Apo(a) gene (e.g., abstract and p. 19, col. 1), but does not teach detecting a repeat expansion of TTTTA in an intron of the SAMD12 gene.
Claim Status
3. 	Claims 30-56 are pending.
	Claims 42-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that in the reply of 17 September 2021, Applicant elected, without traverse, Group I, methods that detect a repeat expansion of TTTCA or TTTTA and the complementary sequences thereof and the species of the SAMD12 gene. Note that claims 42-49 are directed to the non-elected subject matter of methods that detect a repeat expansion in the RAPGEF2 or TNRC6A gene and claims 50-56 encompass the non-elected subject matter of Group II of methods that detect an expansion of the UUUCA repeat in an intron of an RNA transcript of the SAMD12 gene or the TNRC6A gene, as well as the newly added subject matter of methods that detect a repeat expansion of UUUUA, CUUCA or GUUCA in an RNA transcript of an intron of the SAMD12 gene or the TNRC6A gene, which subject matter does not have the same technical feature as that of the elected invention.
Claims 30-41 read on the elected invention and have been examined herein. 

Sequence Listing 
4.  The Sequence Listing filed on 13 May 2022 has been entered. 
Claim Interpretation
5. Claims 30-41 are considered to require detecting the repeat expansion in the intron of the SMAD12 gene that is present in the provided nucleic acid sample since claim 30, from which claims 31-41 depends, requires providing a nucleic acid sample comprising an intron of a SAMD12 gene and detecting at least one repeat expansion in the intron of the SAMD12 gene.
		Maintained / Modified Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a hyperexcitability in a subject characterized by tremor epilepsy and a repeat expansion of TTTCA, TTTTA, TGAAA or TTTCA in an intron of the SAMD12 gene. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing a step of diagnosing hyperexcitability characterized by tremor or epilepsy. Diagnosing, as broadly recited includes, processes that may be accomplished mentally – i.e., making the mental conclusion that the subject has a hyperexcitability based on the detection of the presence of a repeat expansion in the nucleic acids of the subject. Accordingly, the diagnosing is an abstract idea. “Diagnosing” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Claim 39 recites “determining an anticipated age of onset of the hyperexcitability.” Neither the specification nor the claim sets forth a limiting definition for “determining” and the claim does not set forth how the determining an anticipated age of onset of hyperexcitability is accomplished. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by mental processes. Thus, the determining step is an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of obtaining a nucleic acid sample from a subject and detecting, in the sample, the repeat expansion in an intron of the SAMD12 gene or an intron of a transcript of the SAMD12 gene is part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claim 35 recites a step of administering a pharmaceutical composition for treating or preventing the hyperexcitability characterized by tremor or epilepsy to the subject, thereby treating the subject.  However, in view of the open claim language of “comprising,” this step may occur prior to the obtaining, detecting and diagnosing steps. There is no requirement for the administering step to occur after the diagnosing step. When the administering step occurs prior to the obtaining, detecting and diagnosing steps, it is merely an “apply it” limitation – i.e., general instructions to a practioner to administer a conventional treatment for hyperexcitability characterized by tremor or epilepsy to a subject already known to have hyperexcitability characterized by tremor or epilepsy. The rejection over claim 35 may be obviated by amendment of these claims to recite administering an effective amount of a pharmaceutical composition for treating or preventing the hyperexcitability characterized by tremor or epilepsy to the subject to the subject diagnosed as having hyperexcitability characterized by tremor or epilepsy, thereby treating the subject for hyperexcitability characterized by tremor or epilepsy.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited step of detecting the recited repeat expansions is recited at a high degree of generality covering any method for detecting nucleic acids. Methods of detecting nucleic acids, including repeat expansions, were well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification (see, e.g. para [0038]).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite detecting particular repeat expansions, the claims do not require a particular reagents, such as particular primers or probes, defined by a specific nucleotide sequence to detect the repeat expansions. Since it was routine and conventional in the prior art to use reagents that hybridize to specific targets to be detected, the recitation of the particular repeat expansion is only part of the judicial exception and does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which an oligonucleotide or polynucleotide hybridizes - was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states:
New claims 34, 36-38, 43, 45-47, 52, and 54-56 are similar to new claims 30-33,
40-42, and 49-51 and further recite “diagnosing the subject as having or being at risk of having hyperexcitability characterized by tremor or epilepsy when the repeat expansion in the intron of the SAMD12 gene [in the intron of the TNRC6A gene or in the intron of the RAPGEF2 gene] [in the RNA transcripts of the intron of the SAMD12 gene or of the intron of the TNRC6A gene] is detected in the nucleic acid sample.” Thus, these claims are subject matter eligible for the same reasons as claims 3 and 4 of Example 29 (Examples at 10). “

	The response argues that it was not routine or conventional to obtain a nucleic acid sample from a subject, detect repeat expansions in the sample and diagnose the subject as having or at risk of having hyperexcitability characterized by a tremor or epilepsy.
	Applicant’s arguments have been fully considered but are not persuasive. Step 2b of the analysis asks whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. Herein, the diagnosing step is an abstract step and not a non-patent-ineligible step. As such, it cannot be relied upon as adding something significantly more to the recited judicial exception. Thereby, the additional non-patent-ineligible steps recited in the claims are limited to the steps of obtaining a nucleic acid sample from the subject and detecting (using any assay) a repeat expansion in a gene or RNA transcript. However, these broadly recited steps were well-known, routine and conventional in the prior art, as discussed in the above rejection. The claims do not require using any specific, non-conventional reagent or assay to detect the repeat expansion. This is in contrast to claims 3 and 4 in cited Example 29. Therein,  claim 3 was found to recite the non-conventional step and elements of “detecting JUL-1 using a porcine anti-JUL-1 antibody (i.e., because “there is no evidence that porcine antibodies were routinely or conventionally used to detect human proteins such as JUL-1”); and claim 4 was found to recite the non-conventional step and elements of “contacting the plasma sample with antibody mAb-D33 and detecting resultant binding between the antibody and JUL-1” (i.e., because “antibody mAb-D33 was not routinely or conventionally used to detect human proteins such as JUL-1”).
	Further, regarding the diagnosing step, the diagnosing step is a restatement of the law of nature – i.e., the correlation between the presence of the repeat expansions in an intron of the SAMD12 gene or an RNA transcript of the SAMD12 gene. It does not add something significantly more to the recited judicial exceptions.
The finding that a law of nature was not disclosed in the prior art does not result in a determination that claims based solely on that law of nature are patent eligible. The Supreme Court has held that '"[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."' Mayo, 132 S. Ct. at 1293 (quoting Gottschalkv. Benson, 409 U.S. 63, 67 (1972)) (emphasis added). The Court in Mayo further stated that if "there is to be invention from a discovery of a law of nature, it must come from the application of the law of nature to a new and useful end." Id. at 1294. In the present situation, the claims do not recite a new application of the law of nature. Nor do the claims add anything specific and substantial to the law of nature so that the claims recite something significantly different than the law of nature.
Regarding claim 35, it is argued that this claim is patent eligible because it is similar to claim 6 of Example 29. 
However, present claim 35 is distinct from claim 6 in Example 29. Although the claims do recite an administering step, the administering step recited in claim 35 may be performed prior to the steps of obtaining a sample, detecting the repeat expansion and diagnosing the subject. In this embodiment encompassed by the claims, the administering step is merely an ‘apply it’ limitation and it does not integrate the recited judicial exceptions into a practical application.
In contrast, claim 6 of Example 29 recites that the method is one for diagnosing and treating julitis and requires that the anti-TNF antibodies are administered to the patient diagnosed with julitis:

    PNG
    media_image1.png
    234
    1106
    media_image1.png
    Greyscale


New Claim Rejections - 35 USC § 112 (a) – New Matter
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed does not provide support for newly added claim 31 which recites “The method of claim 30, wherein the repeat expansion comprises
TTTCA repeats or TGAAA repeats with flanking TTTTA repeats or TAAAA repeats.”
	In the reply of 13 May 2022, Applicant states “All the claim amendments find support in the as-filed application. For example, the new claims find support in the cancelled claims and in paragraphs [0007], [0021 ]-[0023], [0028]-[0034], and Fig. 20 of the specification.”
	However, the cited portions of the specification and Figure 20 do not provide support for the embodiment of methods wherein the TTTCA repeat is flanked by the TAAAA repeat or the TGAAA repeat is flanked by the TTTTA repeat, as is encompassed by claim 31.
	Figure 3A teaches a SAMD12 gene sequence in which a repeat expansion of TTTCA is flanked 5’ and 3’ by a TTTTA repeat expansion. This teaching provides support for the inverse complement sequence in which the TGAAA repeat expansion is flanked by the TAAAA repeat expansion. However, the disclosure does not teach that a single strand of DNA may include both a fist repeat expansion and a second repeat expansion that would exist on the inverse complement strand of DNA, as is encompassed by claim 31 as it is broadly written. 
Priority
9. The present claims are entitled to the filing date of International Application PCT/JP2019/004916, filed 12 February 2019. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. provisional application 62/628,324, filed 09 February 2018 states “we identified noncoding TTTCA and TTTTA 18 pentanucleotide repeat expansions in an intron of SAMD12 as the causative mutations 19 in BAFME linked to 8q24” (see p. 5). The ‘324 application thereby provides basis for methods for determining that a human subject has BAFME comprising detecting a repeat expansion of TTTCA or TTTTA in an intron of the SAMD12 gene in a nucleic acid sample from the subject. However, the ‘324 application does not provide support for the specific limitations in claims 30-41 of detecting “greater than 50” or “greater than 100” (claims 40 and 41) TTTCA, TGAAA, TTTTA or TGAAA repeats or a combination thereof;  methods that diagnose any type of hyperexcitability characterized by tremors or epilepsy; methods wherein the TTTCA repeat is flanked by the TAAAA repeat or the TGAAA repeat is flanked by the TTTTA repeat (see claim 31). Moreover, regarding claim 35, the ‘324 application does not disclose administering an effective amount of a pharmaceutical composition for treating or preventing the hyperexcitability characterized by tremors or epilepsy. 
	In the reply of 13 May 2022, the response states that the ‘324 application teaches that the TTTCA and TTTTA repeat expansions in an intron of the SAMD12 gene is the causative mutation for BAFME.. It is asserted that each limitation in the claims is supported in the ’324 provisional at p. 10 Il. 14-23, p. 11 Il. 1-11, and Fig. 4a),  and p. 9 Il. 21-23, p. 10 Il. 4-6, Fig. 2D-2F, Fig, 6B-6C, and Fig. 6E-6F).
	However, these teachings do not provide basis for the limitations of “at least 50” or “at least 100” repeat expansions The particular number of repeat expansions shown in the figures and discussed in the specification of ‘324 do not provide support for the broader concept of “at least 50” or “at least 100” repeat expansions. The teachings in ‘324 are also limited to BAFME and are not directed to a more general method for diagnosing any type of hyperexcitability characterized by tremors or epilepsy. The ‘324 application also does not teach the limitation required by claim 35 of administering a pharmaceutical compound to treat any type of hyperexcitability characterized by tremors or epilepsy.. Again, a claim as a whole is entitled to a particular filing date. While the ‘324 application may teach some of the limitations in the claims, the ‘324 application does not teach each of the limitations recited in the present claims. 

Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-34 and 36-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiura et al (Nature Genetics. Published online 05 March 2018. 50: 581-590 and Supplementary Information).
Note that additional authors are listed on the Ishiura et al reference who are not listed as inventors of the present application.
Ishiura et al teaches a method for determining if a subject has benign adult familial myoclonic epilepsy (BAFME) – i.e., a type of hyperexcitability characterized by tremors or epilepsy, the method comprising detecting a repeat expansion of TTTCA or TTTTA in intron 4 of the SAMD12 gene (e.g., abstract; p. 581, col. 2 to p. 582; Figure 2 and Table 1).
Ishiura teaches detecting repeat expansions that are greater than 50 repeats or 100 repeats (see, e.g. p. 583, col. 1 “The sizes of the expanded TTTCA and TTTA repeats in SAMD12 were estimated to be in the range of 2.2-18.4 kb, corresponding to 440-3,680 repeat units;” and the detection of 598 repeats of TTTTA and 458 repeats for TTTCA for patient II-6 in family F6906; and 221 repeats of TTTA, followed by 225 repeats of TTTCA and 81 repeats of TTTTA for patient II-1 in family F6115; p. 5 of the Supplementary Information, and Supplementary Figures 2 and 6).
Regarding claim 32, Ishiura teaches that the repeat expansions are present in intron 4 of the SAMD12 gene.
Regarding claims 36 and 37, Ishiura teaches that the BAFME is a hyperexcitability disorder characterized by hyperexcitability in the brain, and is characterized by a hyperexcitability of cortical neurons (e.g. p. 585 and p. 589, col. 1). 
Regarding claim 39, Ishiura teaches that it was calculated that the repeat length is inversely correlated with age of onset of epilepsy (e.g., Figure 4 and p. 583).
11. Claim(s) 30-34 and 36-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cen et al (Brain. 23 June 2018. 141:2280-2288 and Supplementary Tables 1-4).
Note that additional authors are listed on the Cen et al reference who are not listed as inventors of the present application.
Cen et al teaches a method for determining if a subject has familial cortical myoclonic tremor with epilepsy type I (FCMTE, also known as BAFME) comprising detecting a repeat expansion of TTTCA in intron 4 of the SAMD12 gene (e.g., abstract; p. 2282, col. 2 and p. 2284, col. 1).
Cen teaches detecting repeat expansions that are greater than 50 repeats – i.e. “at least 105 repeats – in subjects having FCMTE1 / BAFME (e.g. p. 2284, col. 1). 583, col. 1 “The sizes of the expanded TTTCA and TTTA repeats in SAMD12 were estimated to be in the range of 2.2-18.4 kb, corresponding to 440-3,680 repeat units;” p. 5 of the Supplementary Information, and Supplementary Figures 2 and 6).
Regarding claims 36 and 37, Cen teaches that the BAFME is a hyperexcitability disorder characterized by hyperexcitability in the brain,  and teaches the occurrence of repeat expansion of TTTCA in RNA cortical neurons. Further, it is a property of BAFME that the hyperexcitability is of the cortical neurons.
Regarding claim 39, Cen teaches that it was calculated that the expression of the SAMD12 transcripts comprising the expanded repeats increased with age and remained stable after adolescence (p. 2284, col. 2 and Figure 3A). Thus, Cen is considered to teach calculating an age of onset of FCMTE/BAFME based on the size of / occurrence of the repeat expansion. Further, the specification does not provide a limiting definition for “calculating” and the claims do not set forth how “calculating” is accomplished. The broadest reasonable interpretation of the “calculating” step is that the step may be accomplished mentally or verbally.  However, a limitation that merely incorporates information into a mental or verbal step of a process is not entitled to patentable weight. 

Response to remarks regarding the rejections under 35 U.S.C. 102(a)(1):
The response argues that Ishiura and Cen are not prior art to the claimed invention because the present claims are entitled to priority to the ‘324 application. It is argued that it is inconsistent to argue that the claims are not entitled to priority to the ‘324 application, while asserting that the disclosures of Ishiura and Cen anticipate the present claims. 
However, the present claims as a whole are not entitled to priority date of the ‘324 application for the reasons set forth above. Individual embodiments in the claims are not given a date of priority. It is the claim as a whole that is given a date of priority. Herein, each of the embodiments in each of the claims do not have basis in the ‘324 application for the reasons stated above.
New Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiura et al (Nature Genetics. Published online 05 March 2018. 50: 581-590 and Supplementary Information) in view of Striano, P. (Feb 2012. “Benign adult familial myoclonic epilepsy”, at Orpanet, available via URL: < orpha.net/consor/cgi-bin/OC_Exp.php?Lng=GB&Expert=86814#:~:text=Management%20and%20treatment&text=Valproate%2C%20levetiracetam%2C%20and%20benzodiazepines%20are,may%20be%20difficult%20to%20treat>).
The teachings of Ishiura are presented above. Ishiura does not teach treating patients diagnosed with BAFME by administering an effective amount of a pharmaceutical compound.
Striano teaches treating patients having BAFME with antiepileptic drugs. It is stated that “Valproate, levetiracetam, and benzodiazepines are most beneficial in the treatment of cortical tremors and myoclonus due to their combined antiepileptic and antimyoclonic effects.”
In view of the teachings of Striano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ishiura so as to have administered an effective amount of an anti-epileptic drug to patients diagnosed as having BAFME, such as  valproate, levetiracetam, or benzodiazepines, since Striano teaches that these are effective medications for treating cortical tremors and myoclonus in such patients.
13. Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cen et al (Brain. 23 June 2018. 141:2280-2288 and Supplementary Tables 1-4) in view of Striano, P. (Feb 2012. “Benign adult familial myoclonic epilepsy”, at Orpanet, available via URL: < orpha.net/consor/cgi-bin/OC_Exp.php?Lng=GB&Expert=86814#:~:text=Management%20and%20treatment&text=Valproate%2C%20levetiracetam%2C%20and%20benzodiazepines%20are,may%20be%20difficult%20to%20treat>).
The teachings of Cen are presented above. Cen does not teach treating patients diagnosed with BAFME by administering an effective amount of a pharmaceutical compound.
However, Striano teaches treating patients having BAFME with antiepileptic drugs. It is stated that “Valproate, levetiracetam, and benzodiazepines are most beneficial in the treatment of cortical tremors and myoclonus due to their combined antiepileptic and antimyoclonic effects.”
In view of the teachings of Striano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cen so as to have administered an effective amount of an anti-epileptic drug to patients diagnosed as having BAFME, such as  valproate, levetiracetam, or benzodiazepines, since Striano teaches that these are effective medications for treating cortical tremors and myoclonus in such patients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634